Vacate and Render and Opinion Filed October 28, 2014




                                                   S   In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                No. 05-14-00405-CV

  CRC INSURANCE SERVICES, INC. D/B/A SOUTHERN CROSS UNDERWRITERS,
                               Appellant

                                                         V.

                                   LAKE TEXOMA HIGHPORT, LLC, Appellee

                                 On Appeal from the 397th Judicial District Court
                                             Grayson County, Texas
                                      Trial Court Cause No. 08-0604-397A

                                            MEMORANDUM OPINION
                                  Before Justices FitzGerald, Fillmore, and Stoddart
                                           Opinion by Justice FitzGerald

          Before the Court is the parties’ joint motion to vacate and render judgment pursuant to

settlement. They request that the Court vacate the trial court’s January 22, 2014 amended final

judgment without regard to its merits. They further request the Court render judgment vacating

the Award of Arbitrators and the Modification of Award of Arbitrators, dismissing the cause

with prejudice, and providing that each party bear its own costs. Pursuant to Texas Rule of

Appellate Procedure 42.1(a)(2)(A), we grant the motion.1 We vacate the trial court’s amended


   1
       See TEX. R. APP. P. 42.1(a)(2)(A).
final judgment without regard to the merits and render judgment vacating the Award of

Arbitrators and the Modification of Award of Arbitrators (attached as Exhibits “A” and “B” to

the Amended Final Judgment), dismissing the cause with prejudice, and ordering each party bear

its own costs.2




140405F.P05                                                /Kerry P. FitzGerald/
                                                           KERRY P. FITZGERALD
                                                           JUSTICE




   2
       See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(e).




                                                     –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CRC INSURANCE SERVICES, INC.                       On Appeal from the 397th Judicial District
D/B/A SOUTHERN CROSS                               Court, Grayson County, Texas
UNDERWRITERS, Appellant                            Trial Court Cause No. 08-0604-397A.
                                                   Opinion delivered by Justice FitzGerald.
No. 05-14-00405-CV         V.                      Justices Fillmore and Stoddart participating.

LAKE TEXOMA HIGHPORT, LLC,
Appellee

       In accordance with this Court’s opinion of this date, we VACATE the trial court’s
amended final judgment without regard to the merits. We RENDER judgment vacating the
Award of Arbitrators and the Modification of Award of Arbitrators (attached as Exhibits “A” and
“B” to the Amended Final Judgment), dismissing the cause with prejudice, and ordering that
each party bear its own costs of this appeal.



Judgment entered October 28, 2014.




                                             –3–